[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO REOPEN JUDGMENT (#121.00)
This case comes to this court as Motion No. 121.00 which is a motion to reopen the judgment. In sum and substance the motion requests that the court reopen the judgment that was entered on January 26, 1993 and correct the same by providing that the commencement date for the payment of alimony in Paragraph 7.1 be February 1, 1993. The court for reasons it will set forth hereinafter, grants that motion.
The court has reviewed the January 26, 1993 transcript wherein the wife was canvased by her attorney, Lloyd Cutsumpas. On Page 11 it is clear that the alimony payment was to begin on February 1, 1993. The court has reviewed its canvas of the pro se husband, Steven Galfas and it is abundantly clear that he understood the testimony of the wife and agreed to it.
This court conducted an evidential hearing wherein both parties testified. This court finds the more credible testimony to be that of the wife. She testified that he gloated at what he felt was a mistake by her lawyer. He admitted it was a mistake in his conversations with her. It is clear to this court that the changes made in the Agreement in Article Eight contemplated changes to be made in Article Seven. The failure to amend the Agreement was clearly a mistake and known by both parties to be such. Accordingly, the Motion has been granted.
KARAZIN, J. CT Page 3179